


Exhibit 10.9






MEMORANDUM






To:    Debbie Burke
From:    Laura Dillard
Vice President, Human Resources
Date:    5/16/2014


RE:    Special One-Time Bonus



--------------------------------------------------------------------------------



In recognition of your anticipated service as Interim Chief Financial Officer
while we conduct a search and hire a permanent replacement for the position of
Chief Financial Officer, you are eligible to receive a special one-time bonus
award in the amount of $30,000 (the “Special Bonus”) under the following terms
and conditions:


1.
The Special Bonus is payable as follows:



a.
$15,000, less applicable taxes, earned on or about June 2, 2014 (the date at
which it is anticipated that you will assume the role of Interim Chief Financial
Officer), and if possible included on your June 6, 2014 regular paycheck paid by
direct deposit; and



b.
$15,000, less applicable taxes, earned on or about the date a permanent
replacement for the position of Chief Financial Officer starts employment at
Exelixis, and if possible included on your first regular paycheck paid by direct
deposit immediately following such date.



2.
You will only receive such Special Bonus payments if you are an active employee
at Exelixis as of the actual dates the two Special Bonus payments are to be
made, unless your employment is involuntarily terminated by Exelixis other than
for cause.



3.
This Special Bonus is offered to you in addition to any bonus you may be
eligible to receive under Exelixis’ corporate bonus program.





Debbie, we thank you for your willingness to serve as Interim Chief Financial
Officer. Please contact me with any questions.




